Citation Nr: 0101157	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the veteran submitted an adequate appeal on the 
issue of entitlement to service connection for a back 
disorder.  

2.  Entitlement to service connection for a left thumb 
disorder.  

3.  Entitlement to service connection for residuals of a 
right ankle sprain.  

4.  Evaluation of status post resection medial plica, left 
knee, evaluated as 10 percent disabling from June 1995 and as 
20 percent disabling from September 1998.  

5.  Evaluation of residuals, injury with status post shaving 
medial meniscus, right knee, currently evaluated as 10 
percent disabling.  

6.  Evaluation of residuals of injury of the thumb, right 
hand, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty for training from October 1985 to 
March 1986, inactive duty training, and active service from 
October 1988 to October 1992.  The veteran did not have 
Southwest Asia or combat service.  

A July 2000 rating decision denied service connection for 
skin rash, headaches, generalized joint aches, nerves and 
memory loss.  A notice of disagreement with that decision is 
not of record.  Consequently, the issues of entitlement to 
service connection for skin rash, headaches, generalized 
joint aches, nerves and memory loss are not before the Board.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of these issues.  38 C.F.R. 
§ 19.13 (2000).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).   


REMAND

On a VA Form 9, dated in July 1999, the veteran requested a 
hearing at the RO.  Review of the claims folder does not show 
that the veteran withdrew his request or that he was given a 
hearing.  The RO should schedule a hearing.  

Recent information shows the veteran made a claim to the 
Social Security Administration (SSA).  Several Court 
decisions have emphasized the need for VA to obtain and 
consider SSA medical records.  The new Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) emphasizes a need to obtain all relevant Federal 
records.  The RO should ask SSA for a copy of the veteran's 
medical records.  

Review of the claims folder shows that the veteran was in the 
United States, then went to Germany, he was examined there in 
February 1999, then he returned to the United States.  In 
January 2000, he asked the RO to obtain his VA medical 
records from the Jackson, Mississippi VA Medical Center 
(VAMC).  In May 2000, the RO requested VA outpatient 
treatment records from January 1999 to present.  While that 
would cover the period since the veteran's return from 
Germany, it would not cover any prior records before he went 
to Germany.  Such records may exist as the veteran was 
examined at the Jackson VAMC in July 1995.  Such records 
could be pertinent in establishing a continuity of symptoms 
or otherwise linking a back disorder to service.  Again, we 
note the new Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) emphasizes a need to 
obtain all relevant VA records.  The RO should obtain a 
complete copy of the veteran's VA medical records.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  



Whether the Veteran Submitted an Adequate Appeal
 on the Issue of Entitlement to Service Connection for a Back 
Disorder

The United States Court of Appeals for the Federal Circuit 
has held that adjudicative bodies must first consider if they 
have jurisdiction of the issue presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Decisions of the RO 
which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).  New and material 
evidence is required to reopen a claim which is the subject 
of a final disallowance.  38 U.S.C.A. § 5108 (West 1991).  If 
the veteran has not perfected his appeal with an adequate 
substantive appeal, the decision of the RO is final and the 
Board does not have jurisdiction.  An application for review 
on appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108 (West 1991).

In this portion of the REMAND, the Board informs the veteran 
that what the law calls his "Substantive Appeal" may not be 
adequate in his appeal for service connection for a back 
disorder.  If it isn't, the Board may have to dismiss the 
appeal.  Before the Board does that, the veteran is given a 
chance to tell us why he thinks it is adequate and/or (if he 
wants one) to request a hearing before the Board on the 
question of whether it is adequate.

Filing an appeal to the Board is a 3-step process.  Two of 
the steps are your responsibility and one is VA's 
responsibility.  You met your first responsibility by sending 
your local VA regional office a "Notice of Disagreement" 
after that office wrote to you to tell you that it had denied 
all, or part, of your claim(s) for VA benefits.  The regional 
office then sent you what's called a "Statement of the 
Case."  The final step in completing your appeal was filing 
your "Substantive Appeal" at the regional office.  You do 
that by completing and signing the VA Form 9 which the 
regional office sent to you, or by writing a letter that has 
the same information, and then mailing or delivering the 
completed form or letter to the regional office.

Here is why we believe that your Substantive Appeal may be 
defective.  Under the law, a Substantive Appeal must contain 
certain information.  Among other things, it must include 
specific arguments regarding errors of fact or law that you 
feel VA made in adjudicating your claims.  When you filed 
your Substantive Appeal, in May 1996, you left the section 
where you were asked to state why you felt that VA had 
incorrectly decided your claims blank.  You did submit a 
statement dated 2 days after the Substantive Appeal form, but 
received on the same day.  This can be accepted as the 
Substantive Appeal.  However, in this statement, you 
addressed the issues of right knee, left knee, right thumb, 
left thumb, and right ankle disorders.  You did not address 
the issue of a back disorder and you did not indicate that 
you were appealing all issues.  

You normally have the longest of the two following periods of 
time to file your Substantive Appeal:

	a.  60 days from the date the regional office mailed you 
the Statement of the Case, or

	b.  the end of the one-year period that began on the day 
the regional office mailed you the letter saying it had 
denied your claims.  

38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991) ; 38 C.F.R. 
§ 20.302(b) (2000).  

The records show that the regional office mailed you the 
letter notifying you that it had denied your claims on 
November 1, 1995.  The Statement of the Case was mailed to 
you on April 26, 1996.  

You also have a representative, The American Legion, 
assisting you with your appeal.  Arguments submitted by your 
representative can supply missing information in a 
Substantive Appeal, if timely submitted, but no argument from 
your representative on the omitted issue was received in the 
required time period.  

Your first comment that you were appealing for service 
connection for your back was not received until July 1999.  

This notice is provided to you pursuant to the following 
regulation:

A decision as to the adequacy of 
allegations of error of fact or law in a 
Substantive Appeal will be made by the 
Board of Veterans' Appeals.  When the 
Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and 
representative, if any, will be given 
notice of the issue and a period of 60 
days following the date on which such 
notice is mailed to present written 
argument or to request a hearing to 
present oral argument on this question.  
The date of mailing of the notice will be 
presumed to be the same as the date of 
the letter of notification.  

38 C.F.R. § 20.203 (2000).

We restate the regulation as to the requirements for 
substantive appeals:

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  

38 C.F.R. § 20.202 (2000).

This REMAND is your notice of the Board's intent to consider 
the adequacy of the Substantive Appeal as to the issue of: 
entitlement to service connection for a back disorder.  

You and your representative have 60 days from the date of 
this REMAND to present written argument, to send us any 
evidence you might have, and/or, if you want one, to request 
a hearing before the Board on the question of whether the 
Substantive Appeal on the back disorder issue was adequate.  

If we do not hear from you and your representative by the end 
of the 60 day period, we will assume that you and your 
representative have no argument or evidence to submit and do 
not want to request a hearing, and the Board will proceed 
with the appeal.  You and your representative will receive a 
copy of the Board's decision.  

If you do want to send us written argument, request a 
hearing, or notify the Board that you have no written 
argument to present and do not wish to request a hearing, 
please use the following address:

		Director of Administrative Service (014)
		Board of Veterans' Appeals
		Washington, DC 20420


The case is REMANDED to the RO for the following:  

1.  The RO should obtain from SSA, a 
complete copy of the veteran's medical 
records.  

2.  The RO should schedule a hearing.

3.  The RO should obtain from the Jackson 
VAMC a complete copy of the veteran's 
medical records which are not in evidence 
(before January 1999 and after May 2000).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

